I concur in the decision that the line from Kapoli Spring to the "+ rock" marks one of the disputed boundary lines. I do not
concur in supporting the commissioner's finding as to the line from the "+ rock" to the ridge. The record, in my opinion, clearly shows that the line to the ridge was located by the applicant's surveyor and adopted by the commissioner to justify,through the use of the agreed angle of divergence, the erroneous lines from the rock toward the ocean.
On the basis of the correct boundary being from Kapoli Spring to the rock, the parties' agreement as to the angle of divergence, taken in connection with the evidence as to the condition of the ridge looking upward from the "+ rock" and with the comments of the commissioner in the record and further in connection with the rest of the record would necessitate a complete modification of both disputed lines to conform to the claim of the Territory.